DETAILED ACTION
This communication is in response to the application filed 7/7/21 in which claims 1-12 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adari (US 2014/0143231 A1; published May 22, 2014) in view of Anderson (US 6,233,332 B1; patented May 15, 2001) and Geoghegan (US 7,328,166 B1; patented Feb. 5, 2008).

Regarding claim 1, Adari discloses [a] method for dynamically generating at least one contextual user interface element within a user interface [and establishing a connection between a first computing device associated with a user of the user interface and a second computing device associated with a contact center agent, based upon a selection by the user of the dynamically generated at least one contextual user interface element], the method comprising: (see Abstract, FIGS. 2A, 2B, 3 (techniques for displaying help articles for a web page based on an authenticated user’s attributes))
analyzing, by a user interface display component executing on a first computing device, a uniform resource locator (URL) of a web page while a user views the web page on a second computing device; (see paragraphs 16 (the context of a web page includes information related to the content of the web page and details about the user that is viewing the webpage), 17 (target context data for a help article includes a web page content identifier), 19 (the help client identifies help metadata values and submits the metadata values along with the URL for the webpage to a help article service provider, the help article provider service identifies 
identifying, by the user interface display component, a plurality of support topics associated with the URL; (see paragraph 20 (the help article provider service performs a search on the help article database by comparing the content identifiers for the currently viewed web page to the target context data of the help articles))
accessing, by the user interface display component, profile data associated with the user; (see paragraph 18 (target context data for a help article includes user profile attributes for users that the help article targets (e.g., a spoken language used in the help article that maps to a preferred language in a user’s profile))
generating, by the user interface display component, a first subset of the plurality of support topics; and (see paragraph 20 (the results of the search are a set of help articles that are associated with the content of the currently viewed web page))
modifying, by the user interface display component, a user interface displayed by the web page to include at least one user interface element associated with a support topic in the first subset of the plurality of support topics (see paragraph 22 (the help client displays an ordered list of the identified help articles with the most relevant or important help articles displayed at or near the top of the list)).
Although Adari is directed towards providing web-based resources to a user seeking help based on user attributes and information found in a user profile, Adari does not particularly disclose establishing a connection between a first computing device associated with a user of the user interface and a second computing device associated with a contact center agent, based upon a selection by the user of the dynamically generated at least one contextual user interface element and determining, by the user interface display component, whether the profile data associated with the user identifies an existing travel reservation of the user. However, Anderson teaches a user clicking on a selected icon on a display produced as part of a web page to the user by a web server which prompts the server to redirect the communication connection from the web server to a call center agent based on customer profile/preferences/history. See Abstract, column 9, lines 30-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent based on user interactions with the web page information and user profile information. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31. Although both Adari and Anderson rely on user profile information to provide help resources, they do not specifically disclose using profile information to determine whether the profile data associated with the user identifies an existing travel reservation of the user. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc., and retrieving and displaying the reservation and related records. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to use the user profile information to lookup a travel reservation associated with the user. Doing so would allow identifying help articles relevant to the user.

transmitting, by the user interface display component, to a routing component executing on the first computing device, an identification of the at least one user interface element; and (see paragraph 19 (the help client executing on the user’s computer identifies metadata values for the web page being displayed to the user and provides it to the help article provider service)). Adari further teaches using a user profile attribute (e.g., preferred language) to target help articles. Paragraph 19. Yet, Adari does not specifically disclose establishing, by the routing component, a network connection between the second computing device associated with the user and a third computing device associated with a contact center agent having at least one attribute associated with the at least one user interface element. However, Anderson teaches a rules based call routing process that is based on context such that a serving agent is selected based on agent skills and job function. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent that speaks the preferred language as found from the user profile. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31.

Regarding claim 3, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 2 as discussed above. Adari further discloses accessing, by the routing component, a first mapping between the identification of the at least one user interface element and at least one attribute; (see paragraphs 16 (the context of a web page includes information related to 
Adari does not specifically disclose accessing, by the routing component, a second mapping between the at least one attribute and an identification of a first contact center agent having the at least one attribute; and establishing, by the routing component, a network connection between the second computing device associated with the user and a third computing device associated with the identified contact center agent. However, Anderson teaches a rules based call routing process that is based on context such that a serving agent is selected based on agent skills and job function. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent that speaks the preferred language as found from the user profile. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31.

Regarding claim 5, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 1 as discussed above. Adari further discloses determining, by the user interface display component, that the profile data associated with the user includes an identification of an existing [travel] reservation of the user; (see paragraphs 18 (help client looks at user profile 
accessing, by the user interface display component, a third-party database storing data associated with the existing [travel] reservation of the user; and (see paragraph 96 (query service constructs a query based on the user profile attribute information to query the article database))
filtering, by the user interface display component, the first subset of the plurality of support topics based upon the identified status, generating a second subset of the plurality of support topics (see paragraphs 20-22 (help articles are filtered based on the user profile attributes)).
Adari does not specifically disclose accessing a third party database storing data associated with the existing travel reservation of the user. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to use the user profile information to lookup a travel reservation associated with the user. Doing so would allow identifying help articles relevant to the user.

Regarding claim 6, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 1 as discussed above. Although Adari teaches filtering the help articles based on attributes in a user’s profile and then presenting the filtered articles, Adari does not specifically wherein modifying the user interface further comprises: determining, by the user interface display component, that the profile data associated with the user includes an identification of an existing travel reservation of the user; and modifying, by the user interface display component, a user interface displayed by the web page to include a display of a subset of the data associated with the existing travel reservation. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc., and retrieving and displaying the reservation and related records. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to use the user profile information to lookup a travel reservation associated with the user. Doing so would allow identifying help articles relevant to the user.

Regarding claim 7, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 6 as discussed above. Adari does not particularly disclose providing, by the routing component, to the identified contact center agent, the subset of the data associated with the existing travel reservation. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc., and retrieving and displaying the reservation and related records to the customer agent. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 8, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 1 as discussed above. Adari does not specifically disclose wherein determining, by the user interface display component, whether the profile data associated with the user identifies an existing travel reservation of the user, further comprises determining, by the user interface display component, whether the profile data associated with the user identifies an upcoming travel reservation of the user. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc., and retrieving and displaying the reservation and related records. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to use the user profile information to lookup a travel reservation associated with the user. Doing so would allow identifying help articles relevant to the user.

Regarding claim 9, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 1 as discussed above. Adari does not specifically disclose wherein determining, by the user interface display component, whether the profile data associated with the user identifies an existing travel reservation of the user, further comprises determining, by the user interface display component, whether the profile data associated with the user identifies a past travel reservation of the user. However, Geoghegan teaches retrieving 

Regarding claim 10, Adari discloses [a] method for dynamically generating at least one contextual user interface element within a user interface [and establishing a connection between a first computing device associated with a user of the user interface and a second computing device associated with a contact center agent, based upon a selection by the user of the dynamically generated at least one contextual user interface element], the method comprising: : (see Abstract, FIGS. 2A, 2B, 3 (techniques for displaying help articles for a web page based on an authenticated user’s attributes))
analyzing, by a user interface display component executing on a first computing device, an identifier of a screen displayed, within a mobile application, to a user viewing the mobile application on a second computing device; (see paragraphs 16 (the context of a web page includes information related to the content of the web page and details about the user that is viewing the webpage), 17 (target context data for a help article includes a web page content identifier), 19 (the help client identifies help metadata values and submits the metadata values along with the URL for the webpage to a help article service provider, the help 
identifying, by the user interface display component, a plurality of support topics associated with the identifier of the screen; (see paragraph 20 (the help article provider service performs a search on the help article database by comparing the content identifiers for the currently viewed web page to the target context data of the help articles))
accessing, by the user interface display component, profile data associated with the user; (see paragraph 18 (target context data for a help article includes user profile attributes for users that the help article targets (e.g., a spoken language used in the help article that maps to a preferred language in a user’s profile))
generating, by the user interface display component, a first subset of the plurality of support topics; and (see paragraph 20 (the results of the search are a set of help articles that are associated with the content of the currently viewed web page))
modifying, by the user interface display component, a user interface displayed by the web page to include at least one user interface element associated with a support topic in the first subset of the plurality of support topics (see paragraph 22 (the help client displays an ordered list of the identified help articles with the most relevant or important help articles displayed at or near the top of the list)).
Although Adari is directed towards providing web-based resources to a user seeking help based on user attributes and information found in a user profile, Adari does not particularly disclose establishing a connection between a first computing device associated with a user of the user interface and a second computing device associated with a contact center agent, based upon a selection by the user of the dynamically generated at least one contextual user interface element and determining, by the user interface display component, whether the profile data associated with the user identifies an existing travel reservation of the user. However, Anderson teaches a user clicking on a selected icon on a display produced as part of a web page to the user by a web server which prompts the server to redirect the communication connection from the web server to a call center agent based on customer profile/preferences/history. See Abstract, column 9, lines 30-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent based on user interactions with the web page information and user profile information. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31. Although both Adari and Anderson rely on user profile information to provide help resources, they do not specifically disclose using profile information to determine whether the profile data associated with the user identifies an existing travel reservation of the user. However, Geoghegan teaches retrieving information about an existing travel reservation using a confirmation number including guest last name, arrival date plus hotel, corporate ID, etc., and retrieving and displaying the reservation and related records. See column 14, lines 1-13. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to use the user profile information to lookup a travel reservation associated with the user. Doing so would allow identifying help articles relevant to the user.

transmitting, by the user interface display component, to a routing component executing on the first computing device, an identification of the at least one user interface element; and (see paragraph 19 (the help client executing on the user’s computer identifies metadata values for the web page being displayed to the user and provides it to the help article provider service)). Adari further teaches using a user profile attribute (e.g., preferred language) to target help articles. Paragraph 19. Yet, Adari does not specifically disclose establishing, by the routing component, a network connection between the second computing device associated with the user and a third computing device associated with a contact center agent having at least one attribute associated with the at least one user interface element. However, Anderson teaches a rules based call routing process that is based on context such that a serving agent is selected based on agent skills and job function. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent that speaks the preferred language as found from the user profile. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31.

Regarding claim 12, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 11 as discussed above. Adari further discloses wherein establishing the network connection further comprises: 
accessing, by the routing component, a first mapping between the identification of the at least one user interface element and at least one attribute; (see paragraphs 16 (the context of a web page includes information related to the content of the web page and details about the user that is viewing the webpage), 17 (target context data for a help article includes a web page content identifier), 19 (the help client identifies help metadata values and submits the metadata values along with the URL for the webpage to a help article service provider, the help article provider service identifies content identifiers in mapping data that maps the metadata values and a portion of the URL of the web page to the content identifiers)).
Adari does not specifically disclose accessing, by the routing component, a second mapping between the at least one attribute and an identification of a first contact center agent having the at least one attribute; and establishing, by the routing component, a network connection between the second computing device associated with the user and a third computing device associated with the identified contact center agent. However, Anderson teaches a rules based call routing process that is based on context such that a serving agent is selected based on agent skills and job function. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adari to connect the customer to an agent that speaks the preferred language as found from the user profile. Doing so would allow the service provider to best itself to serve the needs of the customer. Anderson, column 3, lines 1-31.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Adari, Anderson, and Geoghegan as applied to claim 1 above, and further in view of Leeds (US 2011/0071865 A1; published Mar. 24, 2011).

Regarding claim 4, Adari, in view of Anderson and Geoghegan, discloses the invention of claim 1 as discussed above. Adari further discloses determining, by the user interface display component, that the profile data associated with the user includes an identification of an existing [travel] reservation of the user; (see paragraphs 18 (help client looks at user profile attributes (e.g., a preferred language, a preferred medium, a user’s role, etc.), 93 (user profile may include a course of study or one or more classes in which the user is enrolled))
identifying, by the user interface display component, a status of the existing [travel] reservation; and (see paragraph 93 (user profile indicates one or more classes in which the user is enrolled))
filtering, by the user interface display component, the first subset of the plurality of support topics based upon the identified status, generating a second subset of the plurality of support topics (see paragraphs 20-22 (help articles are filtered based on the user profile attributes)).
Adari does not specifically disclose identifying, by the user interface display component, a status of the existing travel reservation. However, Leeds teaches a concierge system that includes a reservation management module that is used to provide help users locate reservations with particular issues. See paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178